DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on November 23, 2022 has been entered and made of record. Claims 1, 13, 15-17 and 20 have been amended. Claims 12 and 14 have been canceled. Claims 1 - 11, 13 and 15 - 20 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Amendment to the Specification has overcome the objections previously set forth in the Non-Final Office Action mailed September 12, 2022. Accordingly, the objections are withdrawn.
Applicant’s arguments see page 9 with respect to the rejection of Claims 1-6, 9-14 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2011/0290005 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to a detector to be positioned in a center of an object having light emitting photoluminescence particles embedded therein, the detector including at least two light sources to illuminate the light emitting photoluminescence particles; at least two sensors arranged inside the object, wherein an image of a pattern of light emitting photoluminescence particles embedded in the object is captured with at least two sensors, wherein the at least two light sources and the at least two sensors are alternately arranged in the detector to output light to and receive light from the light emitting photoluminescence particles in the object, as claimed in the amended Claims 1 and 20. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 11, 13 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1) referred to as Hart hereinafter,  in view of Atiya et al., (US 2019/0388194 A1) referred to as Atiya hereinafter.
Regarding Claim 1, Hart teaches an electronic device (Fig. 18) comprising 
a detector (Par. [0226], a handheld probe 1810) to be positioned in a center of an object (Par. [0226], an ear canal) having light emitting photoluminescence particles embedded therein (Par. [0226], an imaging medium 1806), the detector including 
light source to illuminate the light emitting photoluminescence particles (Par. [0039], the excitation source 102 (any suitable light source) illuminates the object 108 along an optical illumination path 118 through the medium 106, and the sensor 112 captures reflected light from the object 108 on an optical return path 120 through the medium 106); 
at least two sensors (Par. [0078], The camera, which may be a conventional color camera, may include a lens and one or more sensors (i.e. at least two sensors) capable of capturing a two-dimensional color image of a field of view) arranged inside the object (Par. [0226] FIG. 18 shows an inflatable membrane within an ear (i.e. object) canal, the inflatable membrane 1802 may be coupled to a handheld probe 1810, and within the inflatable membrane 1802, sensors, a light source and other hardware may also be included, also as described above in greater detail), wherein an image of a pattern of light emitting photoluminescence particles Par. [0058], A variety of suitable calibration techniques will be readily appreciated based upon the use of known shapes, dimensions, surface patterns, and so forth, any of which may be adapted to use with the imaging systems) embedded in the object is captured with at least two sensors (Par. [0212] By imaging with three-dimensional data captured through the medium that is used to pressurize the inflatable membrane, any type and amount of compliance data may be usefully captured and analyzed); and 
circuity (Par. [0140], imaging of an interior space such as a human ear canal, as shown in FIG. 10, where a system 1000 may include an inflatable membrane 1002, a light source 1022, a sensor 1024) configured to capture the image (Par. [0208], obtaining a three-dimensional image of a surface) of a pattern (Par. [0058], A variety of suitable calibration techniques will be readily appreciated based upon the use of known shapes, dimensions, surface patterns, and so forth, any of which may be adapted to use with the imaging systems) of light emitting photoluminescence particles (Par. [0039], the excitation source 102 (any suitable light source) illuminates the object 108 along an optical illumination path 118 through the medium 106, and the sensor 112 captures reflected light from the object 108 on an optical return path 120 through the medium 106) embedded in the object (Par. [0226] FIG. 18 shows an inflatable membrane within an ear canal. In general, an inflatable membrane 1802 is positioned for use within an ear canal 1804), and 
reconstruct the shape of the object (Par. [0212], storing a representation of a change from the three-dimensional image to the second three-dimensional image (i.e. reconstruct the shape) as compliance data for the cavity) based on the captured image of the pattern of light emitting photoluminescence particles embedded in the object (Par. [0212] By imaging with three-dimensional data captured through the medium that is used to pressurize the inflatable membrane, any type and amount of compliance data may be usefully captured and analyzed).
Hart does not specifically teach two light sources. Therefore, Hart does not explicitly teach at least two light sources; wherein the at least two light sources and the at least two sensors are alternately arranged in the detector to output light to and receive light from the light emitting photoluminescence particles in the object.
However, Atiya teaches at least two light sources (Par. [0289], FIG. 2C, which is a chart depicting a plurality of different configurations for the position of structured light projectors 22 and cameras 24 in probe 28); wherein the at least two light sources and the at least two sensors are alternately arranged in the detector to output light to and receive light from the light emitting photoluminescence particles in the object (Par. [0286], structured light projectors 22 and cameras 24 are coupled to rigid structure 26 in a closely packed and/or alternating fashion). 
References Hart and Atiya are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify a plurality of lights alternating the arrangement with the cameras on a scanning probe as taught by Atiya in the invention of Hart. This modification would improve the overall field of view and field of illumination of the intraoral scanner (See Atiya, Par. [0288]).

Regarding Claim 2, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the light emitting photoluminescence particles are fluorescent quantum dots (Par. [0044], The medium 106 may also contain fluorescent dyes, phosphorescent dyes, quantum dots, or some other substance or combination of substances that emits light in response to other wavelengths or other stimulus (such as an applied electrical field, a chemical reaction, and so forth).

Regarding Claim 3, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the light emitting photoluminescence particles are phosphorescent particles (Par. [0044], The medium 106 may also contain fluorescent dyes, phosphorescent dyes, quantum dots, or some other substance or combination of substances that emits light in response to other wavelengths or other stimulus (such as an applied electrical field, a chemical reaction, and so forth).

Regarding Claim 4, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the light emitting photoluminescence particles are embedded in the body of the object (Par. [0226] FIG. 18 shows an inflatable membrane within an ear canal. In general, an inflatable membrane 1802 is positioned for use within an ear canal 1804).

Regarding Claim 5, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the light emitting photoluminescence particles are embedded in the surface of the object (Par. [0004], techniques for imaging interior/concave surfaces as well as exterior/convex surfaces, as well as specific adaptations of these techniques to imaging ear canals, human dentition, and so forth).

Regarding Claim 6, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the pattern of light emitting photoluminescence particles is a pattern of dots or a pattern of lines or a grid pattern (Par. [0044], The medium 106 may also contain fluorescent dyes, phosphorescent dyes, quantum dots, or some other substance or combination of substances that emits light in response to other wavelengths or other stimulus (such as an applied electrical field, a chemical reaction, and so forth).

Regarding Claim 9, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the circuity is configured to reconstruct the shape of the object based on a beam profile analysis (Par. [0047] The sensor 112 may include any sensor or group of sensors suitable for capturing, in digital or electronic form, an intensity of electromagnetic radiation at one or more wavelengths. In general, the sensor 112 may be positioned to measure an intensity (i.e. beam profile analysis) of one or more wavelengths of light in a direction of a location within a region of interest on the target surface 110, such as indicated where the optical return path 120 leaves the object toward the sensor 112 and sensor filter 114).

Regarding Claim 10, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the image comprises two or more different patterns of light emitting photoluminescence particles embedded in the object (Par. [0072], The excitation source 102 may be a broadband light source that provides illumination of the object 108 over a range of wavelengths (or ranges of wavelengths) that includes the at least two different wavelengths(i.e. different patterns) used for thickness calculations).

Regarding Claim 11, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the light emitting photoluminescence particles of the two or more different patterns embedded the object exhibit different emission wavelengths (Par. [0072], The excitation source 102 may be a broadband light source that provides illumination of the object 108 over a range of wavelengths (or ranges of wavelengths) that includes the at least two different wavelengths(i.e. different wavelengths) used for thickness calculations).

Regarding Claim 12, it has been cancelled.

Regarding Claim 13, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the wavelength of the light source and the emission wavelength of the photoluminescence particles differ (Par. [0045], the medium 106 may in general include a variety of dyes, solutes, quantum dots, encapsulated silica nanoparticles, or other substances that can be combined--such as in a homogenous mixture--to provide the medium 106 with different emission properties and/or attenuation coefficients at different wavelengths).

Regarding Claim 14, it has been cancelled

Regarding Claim 18, Hart in view of Atiya teaches claim 1. Hart further teaches the object exhibits high optical transparency (Par. [0035], medium is described as being transparent at a particular wavelength, this should be understood to mean substantially transparent or sufficiently transparent to permit measurements yielding accurate thickness calculations) in the visible and the near UV wavelength  (Par. [0040], While visible light embraces one useful range of wavelengths, the excitation source 102 may also or instead usefully provide light near or beyond the visible light range such as near-infrared or infrared illumination (i.e. near UV wavelength), or more generally across any range of electromagnetic wavelengths for which attenuation by the medium 106 can be measured).

Regarding Claim 19, Hart in view of Atiya teaches claim 1. Hart further teaches wherein the object is made from ductile base material and is deformable (Par. [0143], the inflatable membrane 1002 may be sufficiently flexible and elastic to (i.e. deformable) closely follow any contours of the interior volume as it inflates therein, and sufficiently thin (i.e. ductile base material) that a measurement of the interior surface 1006 can be used to accurately infer a shape of the exterior surface 1008 when the inflatable membrane 1002 is inflated to contact the wall of such an interior volume).

Method Claim 20 is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore method Claim 20 corresponds to apparatus Claim 1 and is rejected for the same reasons of obviousness as used above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of Atiya (US 2019/0388194 A1) and in further view of STOLKA et al., (US 2012/0253200 A1) referred to as STOLKA hereinafter.
Regarding Claim 7 Hart in view of Atiya teaches claim 1. Hart further teaches wherein the circuity is configured to capture an image of the pattern of light emitting photoluminescence particles (Par. [0208], obtaining a three-dimensional image of a surface) and to reconstruct the shape of the object based on a digital image correlation algorithm applied to the image (Par. [0212], storing a representation of a change from the three-dimensional image to the second three-dimensional image (i.e. reconstruct the shape) as compliance data for the cavity). Hart in view of Atiya fails to explicitly teach a stereo image pair. 
However, STOLKA teaches capture a stereo image pair  of the pattern of light emitting photoluminescence particles (Fig. 14, Par. [0059] The augmentation device 100 can also include at least one of a camera 108 attached to the bracket 102. In some embodiments, a second camera 110 can also be attached to the bracket 102, either with or without the projector, to provide stereo vision (i.e. pair of images)) and to reconstruct the shape of the object  (Par. [0077], One or more camera units next to the projection unit in the endoscopic device observe the pattern, potentially reconstructing its three-dimensional shape on the organ surface) based on a digital image correlation algorithm applied to the stereo image pair Par. [0063], the use of (potentially stereo) cameras with specialized feature and device tracking algorithms (such as scale-invariant feature transform/SIFT and simultaneous localization and mapping/SLAM, respectively) to track the device, various surface features, or surface region patches over time, supporting a variety of capabilities such as trajectory reconstruction or stereo surface reconstruction).
References Hart, Atiya and STOLKA are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify stereo imaging system on a scanning probe as taught by STOLKA in the inventions of Hart and Atiya. This modification would support stereo surface reconstruction (See STOLKA, Par. [0063]).

Regarding Claim 8, Hart in combination with Atiya and STOLKA teaches Claim 7.  STOLKA further teaches wherein the circuity is configured to reconstruct the shape of the object based on a detection of the light emitting photoluminescence particles in the captured stereo image pair (Par. [0077], By emitting pulsed laser patterns from a projection unit in an endoscopic setup, a unique pattern of light incidence locations is generated on the endoscope-facing surface side of observed organs. One or more camera units next to the projection unit in the endoscopic device observe the pattern, potentially reconstructing its three-dimensional shape on the organ surface).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of Atiya (US 2019/0388194 A1), in view of STOLKA (US 2012/0253200 A1), in view of Vinther et al., (US 2013/0027515 A1) referred to as Vinther hereinafter, and in further view of Nam et al. (US 10,529,754 B2) referred to as Nam hereinafter.
Regarding Claim 15, Hart in view of Atiya teaches claim 1. While Hart teaches at least two sensors in Par. (Par. [0078], The camera, which may be a conventional color camera, may include a lens and one or more sensors capable of capturing a two-dimensional color image of a field of view) and Atiya teaches at least two sensors in Par. [0286], structured light projectors 22 and cameras 24 are coupled to rigid structure 26 in a closely packed and/or alternating fashion, Hart in view of Atiya does not specifically teach a stereo vision system. 
However, STOLKA teaches a stereo vision system (Fig. 14, Par. [0059] The augmentation device 100 can also include at least one of a camera 108 attached to the bracket 102. In some embodiments, a second camera 110 can also be attached to the bracket 102, either with or without the projector, to provide stereo vision). 
References Hart, Atiya and STOLKA are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify stereo imaging of a camera system mounted on a probe as taught by STOLKA in the inventions of Hart and Atiya. This modification would support stereo surface reconstruction (See STOLKA, Par. [0063]).

In addition, Hart in combination with Atiya and STOLKA does not specifically teach 360° vision. 
However, Vinther teaches the at least two sensors include a vision system which is able to perform 360° vision (Par. [0238], Preferably the cameras (i.e. at least two sensors) are arranged such that reflected light is recorded from different directions covering the 360 degrees around the probe, as seen in FIGS. 11 and 12, right side).
References Hart, Atiya, STOLKA and Vinther are considered to be analogous art because they relate to image systems of probes. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify 360° vision as taught by Vinther in the inventions of Hart, Atiya and STOLKA. This modification would increase the flexibility of the scanner especially with respect to direction of view, depth of field and point reconstruction quality (See Vinther, Par. [0243]).

Furthermore, Hart in combination with Atiya, STOLKA and Vinther does not specifically teach upper and lower part of the imaging system. Therefore, Hart in combination with Atiya, STOLKA and Vinther fails to explicitly teach the at least two sensors include an upper vision system and a lower vision system which are able to perform 360° vision. 
However, Nam teaches the at least two sensors (Fig. 3, Col. 4:41-42, image sensor array) include an upper vision system and a lower vision system (Fig. 3, Col. 4:50-56, The spherical wedge may refer to a portion of a ball bounded by two plane semidisks and a spherical lune. The two plane semidisks (i.e. upper and lower) bounding the spherical wedge may have a predetermined dihedral angle) which are together able to perform 360° vision (Col. 5:13-14, a viewing angle close to 360 degrees).
References Hart, Atiya, STOLKA, Vinther, and Nam are considered to be analogous art because they relate to image systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify an upper and lower vision system as taught by Nam in the inventions of Hart, Atiya, STOLKA and Vinther. This modification would provide an image sensor having a wide viewing angle (See Nam, Col. 1:51-52).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of Atiya (US 2019/0388194 A1), and in further view of Vinther (US 2013/0027515 A1).
Regarding Claim 16, Hart in view of Atiya teaches claim 1. While Hart teaches at least two sensors in Par. (Par. [0078], The camera, which may be a conventional color camera, may include a lens and one or more sensors capable of capturing a two-dimensional color image of a field of view) and Atiya teaches at least two sensors in Par. [0286], structured light projectors 22 and cameras 24 are coupled to rigid structure 26 in a closely packed and/or alternating fashion, Hart in view of Atiya does not specifically teach capture a 360° view. 
However, Vinther teaches the at least two sensors have corresponding lenses(Par. [0236] The images are acquired by the one or more cameras. Preferably the cameras comprise a lens and a sensor array) able to capture a 360° view (Par. [0238] Preferably the cameras are arranged such that reflected light is recorded from different directions covering the 360 degrees around the probe, as seen in FIGS. 11 and 12, right side).
References Hart, Atiya and Vinther are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify stereo vision  system as taught by Vinther in the inventions of Hart and Atiya. This modification would increase the flexibility of the scanner especially with respect to direction of view, depth of field and point reconstruction quality (See Vinther, Par. [0243]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of Atiya (US 2019/0388194 A1), and in further view of Vinther (US 2013/0027515 A1), and in further view of Nam (US 10,529,754 B2).
Regarding Claim 17, Hart in view of Atiya teaches claim 1. While Hart teaches at least two sensors in Par. (Par. [0078], The camera, which may be a conventional color camera, may include a lens and one or more sensors capable of capturing a two-dimensional color image of a field of view) and Atiya teaches at least two sensors in Par. [0286], structured light projectors 22 and cameras 24 are coupled to rigid structure 26 in a closely packed and/or alternating fashion, Hart in view of Atiya does not specifically capture a 360° view. 
However, Vinther teaches the two sensors includes an array of lenses (Par. [0236], The images are acquired by the one or more cameras. Preferably the cameras comprise a lens and a sensor array) able to capture a 360° view (Par. [0238], Preferably the cameras are arranged such that reflected light is recorded from different directions covering the 360 degrees around the probe, as seen in FIGS. 11 and 12, right side).
References Hart, Atiya and Vinther are considered to be analogous art because they relate to image systems of probes. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify 360° vision as taught by Vinther in the inventions of Hart and Atiya. This modification would increase the flexibility of the scanner especially with respect to direction of view, depth of field and point reconstruction quality (See Vinther, Par. [0243]).

In addition, Hart in combination with Atiya and Vinther does not teach upper and lower part. Therefore, Hart in combination with Atiya and Vinther fails to explicitly teach wherein the two sensors includes an upper and a lower spherically shaped array of micro-lenses and corresponding photodiodes able to capture a 360° view.
However, Nam teaches wherein the two sensors includes an upper and a lower spherically shaped (Fig. 3, Col. 4:50-56, The spherical wedge may refer to a portion of a ball bounded by two plane semidisks and a spherical lune. The two plane semidisks (i.e. upper and lower) bounding the spherical wedge may have a predetermined dihedral angle) array of micro-lenses and corresponding photodiodes (Col. 4:32-38, (30) The image sensor 100 may include a plurality of pixels 110 configured to sense light, and the structure 130 bonded to the plurality of pixels 110. Each of the pixels 110 may include a photodiode, a medium layer, and a microlens. A plurality of photodiodes and a plurality of microlenses may be provided and may form an array) able to capture a 360° view (Col. 5:13-14, a viewing angle close to 360 degrees).
References Hart, Atiya, Vinther, and Nam are considered to be analogous art because they relate to image systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify an upper and lower vision system as taught by Nam in the inventions of Hart, Atiya and Vinther. This modification would provide an image sensor having a wide viewing angle (See Nam, Col. 1:51-52).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425